Appeal by the People from an order of the Supreme Court, Queens County (Corrado, J.), dated November 16, 1993, which granted the defendants’ motions pursuant to CPL 30.30 to dismiss the indictment on speedy trial grounds.
Ordered that the order is affirmed.
Under the circumstances of this case, the People’s statement of readiness for trial, which was made simultaneously with the filing of the indictment approximately seven weeks before the defendants’ arraignment, did not toll the running of time for speedy-trial purposes (see, People v England, 84 NY2d 1). Accordingly, the Supreme Court properly dismissed the indictment due to the People’s failure to be ready for trial within six months of the commencement of the action against the defendants (see, CPL 30.30 [1] [a]; People v Leavy, 204 AD2d 898). Bracken, J. P., Balletta, Pizzuto and Krausman, JJ., concur.